243 F.2d 175
Matter of Sidney S. LEVINE.
No. 24029.
United States Court of Appeals Second Circuit.
March 9, 1956.

Sidney S. Levine, in pro. per.
Paul W. Williams, U. S. Atty., for the Southern District of New York, New York City (Foster Bam, Asst. U. S. Atty., New York City, of counsel), appeared for Donald R. Moysey, Acting District Director of the Treasury Dept. of the United States.
PER CURIAM.


1
Motion for a stay denied and order appealed from affirmed on the opinion of District Judge Kaufman, 149 F.Supp. 642.